710 A.2d 1139 (1998)
Dolores FINK, Respondent
v.
WORKMEN'S COMPENSATION APPEAL BOARD (WALBRIDGE CORPORATION), Petitioner.
Supreme Court of Pennsylvania.
June 10, 1998.


*1140 ORDER

PER CURIAM.
The Petition for Allowance of Appeal is GRANTED. The order of the Commonwealth Court is REVERSED and the decision of the Workmen's Compensation Appeal Board is REINSTATED. See Bethlehem Steel Corp v. Workmen's Compensation Appeal Board (Baxter), 550 Pa. 658, 708 A.2d 801 (1998).
The Petition to File Post-Submission Communication is DENIED.